UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2175


EVELYN M. CONWAY,

                    Plaintiff - Appellant,

             v.

GINA HASPEL, in her official capacity as the Director of the Central Intelligence
Agency; ELIZABETH V., as the Grievance Officer in the Office of the Director of
the Central Intelligence Agency and Legal Advisor to former Chief, Central
Eurasia Division, Washington, DC; VICKIE B., as the then Chief of
Counterintelligence and Counterespionage Advisor to former Chief, Central
Eurasia Division, Washington, DC,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-01087-AJT-IDD)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Evelyn M. Conway, Appellant Pro Se. Lauren Anne Wetzler, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Evelyn M. Conway appeals the district court’s order granting Defendants’ motion

to dismiss Conway’s civil action. On appeal, we confine our review to the issues raised

in the Appellant’s brief. See 4th Cir. R. 34(b). Because Conway’s informal brief does

not challenge the basis for the district court’s disposition, Conway has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We deny as moot Conway’s pending “Motion to Leave the Court to Attend to

Chapter 13 Bankruptcy Court Case.” We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2